Citation Nr: 1613633	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-13 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right elbow disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from August 1991 to August 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In a March 2014 decision, the Board determined that new and material evidence had been received to reopen a previously denied service connection claim for a right shoulder disability, but denied the claim on its merits.  The Board also determined that the criteria for a disability rating higher than 10 percent for a right elbow disability had not been met.

The Veteran subsequently appealed the Board's March 2014 decision to the U. S. Court of Appeals for Veterans Claims ("Court").  In a November 2014 Order, the Court granted a Joint Motion for Partial Remand ("Joint Motion") which vacated the May 2014 Board's decision only to the extent that it denied entitlement to service connection for a right shoulder disability, finding that the Board violated 38 U.S.C. § 7104(d)(1) by not providing an adequate statement of the reasons or bases addressing its findings and conclusions on material issues of fact and law presented on the record.  The Court did not disturb the portion of the Board's March 2014 decision that reopened the right shoulder claim.  In addition, the Veteran expressly noted that he did not intend to pursue an appeal of the denial of a higher rating for his service connected right elbow disability and such claim was therefore considered abandoned and dismissed by the Court.

In July 2015, the Board remanded the claim for development consistent with the findings of the 2014 Joint Motion, and it has since returned for further appellate consideration.




FINDING OF FACT

The Veteran is not shown to have a current right shoulder disability that is related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Introductory Matters

In this decision, the Board will discuss the relevant law, which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d)(West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the appellant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, a pre-adjudicatory VCAA notice letter was sent to the Veteran in March 2011.  This letter apprised the Veteran of the type of evidence and information needed to substantiate his service connection claim, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The AOJ also advised him as to how disability ratings and effective dates are assigned.  

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015). 

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, the Veteran's STRs, post-service medical evidence, and statements in support of the claim are associated with the claims file. 

VA complied with all assistance provisions of the VCAA, to include substantial compliance with the July 2015 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Pursuant to the July 2015 remand, the Appeals Management Center (AMC) obtained ongoing VA treatment records and requested a VA examination of the right shoulder.  This examination was scheduled for September 2015; however, the Veteran did not report to the examination and there is no indication from the record that notice of the scheduled examination was not sent to him at his last known address which.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274   (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Further, neither the Veteran nor his attorney has asserted that he did not receive notice of the scheduled examination.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b)  or (c) as appropriate.  Title 38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655(a).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Because there are no statements offered by the Veteran or his attorney as to his reason for failing to report to his scheduled examination, the Board finds that he has not provided good cause, and will therefore decide the Veteran's claim on the evidence of record.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 
III.  Pertinent Service Connection Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative means of linking a claimed disability to service, but is only available for the 'chronic diseases' specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As noted, a claim for service connection, requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88(2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran in this case asserts that he has a current right shoulder disability as a result of an in-service injury and/or as secondary to his service-connected right elbow disability.      

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran is currently diagnosed with a right shoulder disability.  He reports current right shoulder symptoms of pain, grinding, and tenderness, and he is competent to do so because these symptoms are observable to him.  However, he is not competent to diagnose a shoulder disability as such determination is beyond the capability of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (finding that certain disabilities are not conditions capable of lay diagnoses). 

As noted, the AMC scheduled the Veteran for a shoulder examination in September 2015, but he did not report and has not shown good cause for such failure to report.  Findings from this scheduled examination could have helped to substantiate his service connection claim for a right shoulder disability.  The Board has reviewed the medical evidence of record, to include the newly obtained VA treatment records, and find no diagnosis of a right shoulder disability rendered by any medical expert of record throughout the appeal period.  The Board concludes that the Veteran has not presented competent evidence showing that he has a current right shoulder disability since the filing of the claim.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim). 

To the extent that he is seeking service connection for right shoulder pain, grinding or tenderness, the Board notes that these symptoms standing alone, without a diagnosis, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  It is therefore unnecessary for the Board to address the remaining elements of his service connection claim.  Nevertheless, the Board acknowledges the Veteran's statements that he separated his right shoulder during service and was treated at Camp Pendleton.  He further states that after his right shoulder was x-rayed, he was prescribed medication and rehabilitation.  See Veteran's February 2011 statement/claim.  Notably, he is competent to report that his right shoulder separated during service because a separated shoulder would have clearly been observable to him.  However, the STRs show no evidence of any right shoulder complaints, treatment, and/or diagnoses.  Rather, the STRs refer only to treatment of the left shoulder in October 1993, including radiographic evaluation of the left shoulder and provision of a sling.  Moreover, while the examiner who conducted the May 1995 separation examination checked the box indicating that clinical examination of the Veteran's upper extremities was abnormal and the Veteran checked the box on the Report of Medical History indicating that he had had a "painful or trick shoulder or elbow," the STRs are clear that the clinical abnormality on separation examination pertained to the Veteran's left shoulder and the medical history pertained to the Veteran's right elbow.  Again, the STRs show no histories or findings pertaining to the Veteran's right shoulder due to claimed shoulder injury and/or any participation on the USMC Wrestling Team.  Thus, the Board finds the Veteran's statements as to an in-service right shoulder injury inconsistent with, and outweighed by, the competent medical evidence of record.  The Board affords great probative weight to the Veteran's STRs, to include the May 1995 separation examination report, which shows no treatment for the right shoulder, but rather shows treatment similar to that described by the Veteran for the left shoulder.

Further, the Veteran has not submitted a medical opinion linking the right shoulder symptoms to service or his service-connected right elbow.  The question of whether a right shoulder disability is related to his service or a service-connected disability is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning his right shoulder disability, he is not competent to comment on the etiology of his claimed disability.  Again, findings from the scheduled September 2015 VA examination could have helped to substantiate his claim, however, the Veteran did not appear.  

Based on the foregoing, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

ORDER

Service connection for a right shoulder disability, to include as secondary to service-connected right elbow disability, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


